Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

For claims 1-2: Kamoda discloses a heating device 150, fig. 1 comprising:
a heating unit 151, fig. 3 that heats in a non-contact manner an upper surface of a transport material (recording medium 7) that is transported; and
a blowing unit 170b that blows air against a lower surface of the transport material via a plurality of blowing holes 171b1-n that open with respect to the lower surface, fig. 6.
 Kamoda is silent so as to the plurality of blowing holes being disposed so that blowing holes that are closest and adjacent to each other in a transport direction of the transport material are shifted from each other in an intersection direction that intersects the transport direction.
Dejima discloses a plurality of blowing holes 51 being disposed so that blowing holes that are closest and adjacent to each other in a transport direction of a transport material are disposed so as to be in an entirety thereof shifted from each other in the intersection direction, fig. 5.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Kamoda, so as to have the plurality the blowing holes that are closest and adjacent to each other in the transport direction to be disposed so as to be in the entirety thereof shifted from each other in the intersection direction, as taught by Dejima. One of ordinary skill in the 
In addition, it is considered that the particular positioning of the blowing holes (the blowing holes that are closest and adjacent to each other in the transport direction are disposed so as to be in the entirety thereof shifted from each other in the intersection direction) is well known in the art and to be a mere rearrangement/ positioning of parts (openings) that involves only routine skill in the art. Rearrangement of Parts, MPEP2144.04.  

For claims 3-6: Dejima discloses that a parallelogram (a shape other than a square) is formed by lines that connect each blowing hole of a pair of the blowing holes that are closest and adjacent to each other in the transport direction of the transport material and each blowing hole of a pair of blowing holes that in the intersection direction are adjacent to the pair of the blowing holes that are closest and adjacent to each other in the transport direction of the transport material, fig. 5.

For claims 7-12: Dejima discloses that the plurality of blowing holes are disposed in a plurality of rows, blowing holes of the plurality of blowing holes being disposed in the intersection direction in each row, wherein the plurality of rows are disposed in the transport direction, and wherein blowing holes that are closest to each other in rows that are adjacent to each other in the transport direction are disposed so as to be shifted from each other in the intersection direction, fig. 5.



For claim 20: Kamoda discloses an image forming apparatus, fig. 1 comprising:
an image forming unit 10 that forms an image on a recording medium serving as a transport material, pages 6-7; and
the heating device 150 according to Claim 1 (see above) that heats in a non-contact manner the upper surface of the transport material on which the image has been formed by the image forming unit 10, figs. 1-2, page 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852